Citation Nr: 0317685	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945, including service in the Asiatic Pacific 
during World War II.  He died in November 1997.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Board first considered the issue on appeal in March 2001, 
but remanded the claim to the RO for compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] and performance of 
additional development.  The RO completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran acquired strongyloides stercoralis during his 
service in China.

3.  The veteran died of respiratory failure caused in part by 
the strongyloides stercoralis incurred during his period of 
active service.


CONCLUSION OF LAW

A disease incurred during service was a contributory cause of 
the veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 


evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify a claimant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
claimant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2001.  The Board finds that the 
information provided to the appellant specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
appellant was clearly notified of the evidence necessary to 
substantiate her claim and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
claimant is entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
appellant had one year from March 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in March 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence and opinions as to 
the cause of the veteran's death.  It appears that all known 
and available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the appellant does not appear to contend 
otherwise as she specifically stated in April 2003 that there 
was no additional evidence to be obtained.  Furthermore, the 
Board notes that the appellant and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of the appellant's claim.  The appellant 
testified both before an RO hearing officer in June 1999, and 
before the Board at a video conference in January 2001; she 
has also actively participated in the development of her 
claim on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).

The record shows that the veteran served during World War II, 
including a tour in the Asiatic Pacific.  His service records 
specifically show treatment while stationed in China.  The 
veteran did not apply for VA compensation benefits for a 
disability alleged to have been incurred during service 
during his lifetime and was not service-connected for a 
disability at the time of his death in November 1997.

The veteran was treated for pulmonary problems, including 
pneumonia and chronic obstructive pulmonary disorder, during 
his lifetime.  It was not determined until his terminal 
hospital stay, however, that he had strongyloides 
stercoralis, a parasite infection.  The veteran died in 
November 1997 of respiratory failure.  One of the 
contributing factors to the veteran's respiratory failure, as 
noted in an amended death certificate, was strongyloides.  

In January 1998, one of the veteran's treating infectious 
disease specialists opined that the veteran suffered from 
hyperinfection syndrome secondary to strongyloides, which 
undoubtedly contributed to his demise.  In August 1999, 
another one of the veteran's treating infectious disease 
specialists opined that there was no doubt that the veteran 
had a hyperinfection secondary to strongyloides at the time 
of his death and that it was most likely that the 
strongyloides was acquired from an endemic area, noting that 
the veteran had served in China during World War II.  And, in 
November 1999, the head of the intensive care unit at the 
hospital where the veteran received his terminal care, stated 
that it was discovered during the analysis of the cause of 
the veteran's acute respiratory distress syndrome that he had 
hyperinfection secondary to strongyloides and that it was 
believed that the strongyloides infection had been originally 
acquired during the veteran's period of service.

At the Board's request, the RO had an infectious disease 
specialist review the veteran's claims folder to determine 
whether it was at least as likely as not that an infection 
acquired during service contributed to the veteran's death.  
Reports dated in March 2002 and January 2003 reflect the 
review of the claims folder and discussion of the cause of 
death by an infectious disease specialist and a 
pulmonologist.  It was reported that strongyloides had a rare 
complication of pulmonary acute involvement during a phase 
known as "autoinfection," which does not occur fifty years 
after infection.  As such, the VA physicians opined that it 
was highly unlikely that strongyloides incurred more than 
fifty years prior to the demise of the veteran contributed to 
his chronic obstructive pulmonary disease and resultant 
respiratory failure and death.  The VA physicians did not 
address whether the strongyloides was incurred during 
service; that point appears to be an established premise upon 
which their conclusion was based.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the medical evidence is in equipoise in that there is an 
approximate balance of positive and negative opinions 
regarding the cause of the veteran's death.  The only 
opinions which speak to the incurrence of strongyloides 
reveal that it was more than likely acquired during the 
veteran's period of active service.  Accordingly, when 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that the veteran acquired strongyloides 
stercoralis during service and that strongyloides was a 
contributing factor in his death.  Therefore, service 
connection is granted for the cause of the veteran's death as 
a disability incurred during service contributed to the cause 
of the veteran's death.




ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

